                            EXHIBIT I

1. Datasheet for Viprion® On-Demand Application Delivery Controller




                       ORIGINAL COMPLAINT
                                                                                                                               DATA SHEET




                                    VIPRION
WHAT'S INSIDE                       THE ON-DEMAND APPLICATION DELIVERY CONTROLLER
2	Increase Intelligence, Not
   Operating Costs                  Your organization’s growing infrastructure puts more pressure on the network—
2    Simplify Your Network
                                    from rising numbers of users and data center consolidation to cloud migrations
                                    and more feature-rich applications. Scaling your Application Delivery Network
2	Maximize Large-Scale
                                    (ADN) to meet these ever-evolving demands means increased operational cost
   Application and Firewall
   Performance
                                    and complexity, limiting your organization’s ability to react quickly to new needs
                                    and opportunities.
3    Achieve Ultimate Reliability

3 	The Advantages of VIPRION       Each F5® VIPRION® platform is a single, powerful Application Delivery Controller
    Technology
                                    (ADC) with modular performance blades you can add or remove without disrupting
12   F5 Global Services             users or applications. Instead of adding devices and segmenting applications,
                                    simply add more power to your existing infrastructure as needs and opportunities
12   More Information
                                    arise. VIPRION enables the scalability you need to establish a sustainable ADN
                                    growth strategy.


                                    KEY BENEFITS
                                    Reduce costs                                       Consolidate devices
                                    Decrease OpEx and CapEx with the F5 ScaleN®          Reduce the number of servers and ADCs along
                                    architecture, which provides unique flexibility to   with power, space, cooling, and management
                                    scale on demand, virtualize, and deliver application requirements.
                                    scaling in a device cluster.
                                                                                       Achieve ultimate reliability
                                    Maximize performance                               Make the ADN always available with redundancy
                                    Manage and protect demanding apps with             at both the chassis and blade levels.
                                    industry-leading layer 4 and layer 7 performance
                                    and SSL processing power.




       DataCloud Technologies, LLC                                                                                      Page | I-1
                                    INCREASE INTELLIGENCE, NOT OPERATING COSTS

                                    As your infrastructure grows and requires more power for layer 4 and layer 7 processing, SSL,
                                    compression, and more, you can simply add a blade to the VIPRION chassis and it will start
                                    processing traffic automatically. Whether you’re using one blade, four blades, or eight blades,
                                    VIPRION remains one device with fixed management costs.



                                    SIMPLIFY YOUR NETWORK

                                    VIPRION can help you simplify your network by offloading servers and consolidating devices,
                                    saving management costs as well as power, space, and cooling in the data center.
   VIPRION 4800 CHASSIS
                                    With VIPRION’s massive performance and scalability, you can reduce the number of Application
                                    Delivery Controllers you need to deliver even the most demanding applications. By offloading
                                    computationally intense processes, VIPRION significantly reduces the number of application
                                    servers you need. VIPRION includes:


                                      • SSL/elliptical curve cryptography (ECC) hardware acceleration—Offloads costly

                                      • SSL encryption. Accelerates key exchange and bulk encryption to provide best-in-market
      VIPRION 4480 CHASSIS
                                        SSL performance. Enhances perfect forward secrecy (PFS) capabilities through improved
                                        ECC performance.

                                      • Hardware compression—Enables you to cost effectively offload traffic compression
                                        processing from your servers. Improves page load times and reduces bandwidth utilization.


    VIPRION 2400 CHASSIS            F5 OneConnect™ connection pooling—Aggregates millions of TCP requests into hundreds of
                                    server-side connections. Increases server capacity and ensures requests are handled efficiently
                                    by the back-end system.



                                    MAXIMIZE LARGE-SCALE APPLICATION AND FIREWALL PERFORMANCE
     VIPRION 2200 CHASSIS
                                    With its industry-leading layer 4-7 throughput, connection processing, and SSL/ECC performance,
VIPRION blades can be added
                                    VIPRION efficiently manages the most demanding applications, offloads servers, and consolidates
or removed without disruption.
For more processing power,          your Application Delivery Network. In addition, as an International Computer Security Association
simply add a blade, which starts    (ICSA) Labs Certified firewall solution, F5 BIG-IP® Advanced Firewall Manager™ (AFM) on VIPRION
processing traffic automatically.   provides native, high-performance network firewall services to protect public-facing websites and
In a VIPRION system with
                                    data center applications from distributed, multi-layer cyberattacks.
multiple blades, you can remove
a blade and the others instantly
                                    VIPRION high-performance and distributed denial-of-service (DDoS) protection capabilities are
take over the processing load.
                                    enabled through field-programmable gate array (FPGA) technology tightly integrated with the F5
                                    TMOS® technology and software.




DATA SHEET / VIPRION                                                                                                                  2



       DataCloud Technologies, LLC                                                                                  Page | I-2
                                     F5 embedded Packet Velocity® Acceleration (ePVA) FPGA delivers:


                                       • High-performance interconnection between Ethernet ports and processors.

                                       • L4 offload, enabling leading throughput rates and reduced loads on software.

                                       • Hardware-accelerated SYN flood protection.
With F5 Virtual Clustered
Multiprocessing,™ multiple virtual
                                       • Hardware detection and mitigation of more than 100 types of denial-of-service (DoS) and
BIG-IP instances can be run              DDoS attacks.
on the VIPRION platform, each
                                       • Support for F5 IP Intelligence Services, with blacklist, whitelist, and graylist capabilities.
with dedicated CPU/memory
resources allocated by the user.       • Native network overlay (VXLAN/NVGRE) support.

                                       • Hardware-enabled DNS caching, which hyperscales responses for fast service and app
                                         delivery (B2250).

                                       • User selectable hardware profiles that enable different performance levels for targeted
                                         workloads. Initial profile options include optimized L4 throughput on select platforms for
                                         Carrier-grade NAT (CGNAT) or L4-centric traffic management solutions.

                                     The F5 Smart Coprocessor (prioritized ePVA) provides prioritized flow processing, resulting
                                     in reduced latency and improved processor performance—ideal for 5G networks. Compute-
                                     intensive, large-object flows such as L4 and QUIC traffic are identified and offloaded to the
                                     coprocessor, leaving short-lived flows to the CPU. This maximizes efficient use of the limited
                                     coprocessor flow cache space and reduces latency and jitter of the selected flows, while at the
Device and Application Service       same time reducing CPU utilization. For service providers and large enterprises, this is targeted at
Clustering provides true scaling     deployments with many (approaching 256k) high-bandwidth flows.
of BIG-IP devices, automatic
configuration syncing, and
failover of specific application     ACHIEVE ULTIMATE RELIABILITY
workloads in an active N+1
device cluster.                      In a VIPRION system with multiple blades, you can remove a blade without disruption. The other
                                     blades will instantly take over the processing load. You can also deploy VIPRION

                                     in an active/standby configuration to add another level of redundancy. The chassis is built with
                                     redundant power supplies and field swappable components. This multi-layered redundancy
                                     significantly reduces the possibility of downtime.



                                     THE ADVANTAGES OF VIPRION TECHNOLOGY

                                     With VIPRION, your organization benefits from the unique F5 ScaleN architecture and patented
                                     hardware and software innovations that offer unmatched capabilities.

                                     ScaleN architecture provides the ability to scale performance on demand, virtualize, or
                                     horizontally cluster multiple VIPRION chassis, creating an elastic Application Delivery Networking
                                     infrastructure that can efficiently adapt as your business needs change.



DATA SHEET / VIPRION                                                                                                                      3



         DataCloud Technologies, LLC                                                                                     Page | I-3
                                  On-demand scaling improves performance

                                  Increase resource capacity and performance with on-demand scaling, where you can simply
                                  add more power to your existing infrastructure instead of adding more devices. VIPRION chassis
                                  provide true linear scalability through modular blades that use F5 Clustered Multiprocessing™
                                  (CMP) technology. As blades are added, their CPU resources, network interfaces, SSL, and
                                  compression processing power all automatically become available as the configurations and
                                  policies are copied to the new blades from the master blade.

                                  Operational scaling enables consolidation

                                  F5 is able to virtualize services with a multi-tenant architecture that supports a variety of BIG-IP
     VIPRION 4800 CHASSIS         versions and product modules on a single device. Multi-tenant device virtualization is provided by
                                  F5’s unique Virtual Clustered Multiprocessing (vCMP) technology, which enables VIPRION to run
                                  multiple BIG-IP guest instances. Each BIG-IP guest instance looks and acts like a physical BIG-IP
                                  device, with a dedicated allocation of CPU, memory, and other resources. vCMP offers per-guest
                                  rate limiting for bandwidth and SSL, enabling customers to achieve different performance levels
                                  for each guest.

                                  Each vCMP guest can further be divided using multi-tenant features such as partitions and route
     VIPRON 4480 CHASSIS          domains, which can isolate configuration and networks on a per-virtual-domain basis. Within each
            (FAN TRAY)            virtual domain, organizations can further isolate and secure configuration and policies by using a
                                  role-based access system for greater administrative control.

                                  The ability to virtualize BIG-IP ADC services means service providers and enterprise users
                                  can isolate based on BIG-IP version, enabling departmental or project-based tenancy as well
                                  as performance guarantees, while getting the benefits of managing a single, consolidated
                                  application delivery platform and increased utilization of VIPRION systems.

     VIPRION 4480 CHASSIS         Application scaling boosts capacity and resiliency
       (POWER SUPPLIES)
                                  Increase capacity by adding BIG-IP resources through an all-active approach. With application scaling,
                                  you can scale beyond the traditional device pair to eliminate the need for idle and costly standby
                                  resources. Application scaling achieves this through two forms of horizontal clustering: Application
                                  Service Clustering, which focuses on application scalability and high availability, and Device Service
     VIPRION 2200 CHASSIS         Clustering, designed to efficiently and seamlessly scale BIG-IP application delivery services.
       (POWER SUPPLIES)
                                  Application Service Clustering delivers load-aware, application-level failover and comprehensive
The VIPRION chassis has field-    connection mirroring for a highly available cluster of up to eight heterogeneous devices.
replaceable parts and redundant
                                  Workloads can be moved across a cluster of devices or virtual instances without interrupting other
power supplies, significantly
                                  services and can be scaled to meet demand.
reducing the possibility of
downtime.
                                  Device Service Clustering can synchronize full device configurations in an all-active deployment
                                  model, enabling consistent policy deployment and enforcement across devices up to 32 active
                                  nodes. This ensures a consistent device configuration that simplifies operations.


DATA SHEET / VIPRION                                                                                                                       4



        DataCloud Technologies, LLC                                                                                    Page | I-4
                                                                                                   vCMP
                                                                                          Oppertional Scaling and
                                                                                         Multi-Tenant Virtualization



                                                       VIPRION Platform




                                 On-Demand Scaling



                                                                                         VIPRION Platform



                                                                           Application Scaling




                                      The ScaleN architecture provides the ultimate flexibility to scale on demand, virtualize, and deliver
                                      application scaling through device clusters.




                                                                          CPUs               CPUs                       CPUs             CPUs

                                                                      ePVA       High Speed Bridge                     ePVA    High Speed Bridge

                                                                    Disaggregator        Switch Fabric           Disaggregator        Switch Fabric




                                                     Client         Disaggregator        Switch Fabric           Disaggregator       Switch Fabric         Servers
                                                                      ePVA       High Speed Bridge                     ePVA    High Speed Bridge




                                                                          CPUs               CPUs                       CPUs             CPUs




                                      VIPRION 4800 and VIPRION 4480 chassis: The VIPRION 4800 chassis supports up to eight
                                      blades, and the VIPRION 4480 chassis supports up to four blades. The VIPRION 4450 blade has
                                      24 processor cores (a total of 48 hyperthreaded logical processing cores), and the VIPRION 4300
                                      blade has 12 processor cores (a total of 24 hyperthreaded logical processing cores).




DATA SHEET / VIPRION                                                                                                                                                 5




         DataCloud Technologies, LLC                                                                                                                  Page | I-5
                                                                      CPUs                                  CPUs

                                                           ePVA     High Speed Bridge             ePVA     High Speed Bridge

                                                         Disaggregator       Switch Fabric     Disaggregator       Switch Fabric




                                   Client                Disaggregator       Switch Fabric     Disaggregator       Switch Fabric           Servers
                                                           ePVA     High Speed Bridge             ePVA     High Speed Bridge




                                                                      CPUs                                  CPUs




                                 VIPRION 2400 and VIPRION 2200 chassis: The VIPRION 2400 chassis can support up to four
                                 2150 or 2250 blades. The VIPRION 2200 chassis can support two 2150 or 2250 blades. The
                                 VIPRION 2250 blade has 10 processor cores (a total of 20 hyperthreaded logical processing
                                 cores), and the VIPRION 2150 blade has four processor cores (a total of eight hyperthreaded
                                 logical processing cores).

                                 Note: Only the same type of supported blades are enabled for traffic processing in each chassis. Different blade
                                 models cannot be mixed within the same chassis. Only optics provided by F5 are supported.


                                 Virtualized processing fabric shares the load across blades

                                 Using custom disaggregation, high-speed bridge FPGAs, and advanced Clustered
                                 Multiprocessing (CMP) design, VIPRION shares the processing load not just within a blade, but
                                 across the entire chassis.

                                 The physical interfaces are fully meshed. Any port on any blade can be used for any application,
                                 so the system can be wired for redundancy and simplicity.

                                 Clustered management cuts administration time

                                 Spend less time managing your Application Delivery Network. To administrators, the VIPRION unit
                                 looks like a single ADC. One blade is automatically selected as the primary, and all settings and
                                 controls are mirrored to the other blades. When a new blade is plugged in, it will install the firmware
                                 version from the primary blade, copy all of its settings, and begin processing traffic within minutes.

                                 SuperVIP simplifies the network

                                 Rather than requiring that a single, demanding application be segmented, VIPRION uses F5
                                 SuperVIP®. This is a virtual IP that can span multiple blades within the VIPRION system. A demanding
                                 application will use SuperVIP to harness the processing power of all the blades in the system.




DATA SHEET / VIPRION                                                                                                                                 6



         DataCloud Technologies, LLC                                                                                               Page | I-6
                                 TMOS delivers performance and flexibility

                                 At the heart of VIPRION is the F5 unique operating system called TMOS® that provides a
                                 unified system for optimal application delivery, giving you total vision, flexibility, and control
                                 across all services. TMOS empowers VIPRION to intelligently adapt to the diverse and evolving
                                 requirements of applications and networks.

                                 Hardware DDoS approach mitigates attacks

                                 F5 uses a collaborative software SYN cache and hardware SYN cookie approach to protect
                                 against large-scale SYN flood DDoS attacks. Using the embedded Packet Velocity Acceleration
                                 (ePVA) FPGA, select VIPRION platforms provide significantly higher performance (up to 640
                                 million SYN cookies per second) over a pure software implementation.

                                 When a SYN flood is detected, the ePVA turns on the F5 SYN Check™ feature to prevent invalid
                                 sessions from getting to the servers or exhausting blade resources. SYN Check is unique in that it
                                 can be applied on a per-virtual-IP/application basis, meaning if one application is under attack, the
                                 others are not affected. F5 is the only ADC that implements hardware-based SYN cookies in L4
                                 and full-proxy L7 mode.

                                 Blade options enable superior performance and security

                                 Given constantly increasing demands for connectivity and growing concerns about tenacious
                                 and complex attacks, service providers and enterprises need solutions that keep up. VIPRION
                                 blade options deliver flexibility and efficient scaling capabilities. Notably, these options include
                                 the purpose-built 4450 blade, which is Network Equipment-Building Systems (NEBS) compliant
                                 and offers two 100 GbE ports and six 40 GbE ports for superior efficiency, throughput, and
                                 performance. In a fully loaded VIPRION 4800 eight-blade chassis, the 4450 blade supports
                                 around 1.2 billion concurrent connections to scale for today’s Internet of Things and into the future.

                                 The 4450 blade is the first ADC to provide 100 GbE ports in the QSFP28 form factor, the leading
                                 form factor for data centers adopting 100 GbE, providing the smallest footprint and lowest power
                                 consumption of any 100 GbE form factors. The 4450 blade delivers significant performance
                                 improvements for 2K keys with SSL as well as for ECC, enhancing PFS capabilities.

                                 The 4450 blade’s advanced FPGAs significantly improve CPU utilization and expand whitelisting,
                                 blacklisting, and graylisting capabilities. The software-defined hardware capabilities of the FPGAs,
                                 memory, and hardware search enable the VIPRION 4450 blade to efficiently deliver software-
                                 defined networking (SDN), providing CPU offloading, optimization, and adaptability, while
                                 simplifying the migration to network function virtualization (NFV). The 4450 blade also supports
                                 up to 12 vCMP guests for multi-tenant app and security services architectures.




DATA SHEET / VIPRION                                                                                                                    7



         DataCloud Technologies, LLC                                                                                    Page | I-7
VIPRION PLATFORMS

Each VIPRION system consists of a chassis and one to eight blades.




 SPECIFICATIONS                  VIPRION 4800 Chassis                                         VIPRION 4480 Chassis
                                 27.8” (70.6 cm) H x 17.4” (44.2 cm) W x 21.25” (54.0 cm) D   12.2” (30.9 cm) H x 17.4” (44.2 cm) W x 21” (53.3 cm) D
 Dimensions:
                                 16U industry standard rack-mount chassis                     7U industry standard rack-mount chassis

                                 126 lbs. (57.2 kg)                                           87 lbs. (39.5 kg)
 Weight:
                                 (2 power supplies, 2 fan trays, 8 blanks)                    (4 power supplies, 1 fan tray, 3 blanks)

                                 One to four 200 VAC to 240 VAC (2600W) auto ranging          One to four 90 VAC (1200W) to 240 VAC (2000W)
                                 (80+ Gold Efficiency) (2 power supplies included)            auto ranging
                                 18A per input (max)                                          20A per input line (max)
                                 DC power (option)                                            DC power (option)
 Power Supply:                   One to four 2600W -44 to -72 VDC                             One to four 1200W -36 to -72 VDC
                                 80A per input maximum per supply                             10 to 40A maximum per supply

                                 Note: Please refer to the Platform Guide: VIPRION 4800       Note: Please refer to the Platform Guide: VIPRION 4400
                                 on askf5.com for the latest specific AC power ratings.       on askf5.com for the latest specific AC power ratings.

 Operating Temperature:          32° to 104° F (0° to 40° C)                                  32° to 104° F (0° to 40° C)

 Relative Humidity:              5 to 85% at 104° F (40° C)                                   5 to 85% at 104° F (40° C)

                                 UL 60950 (UL1950-3)                                          UL 60950 (UL1950-3)
                                 CSA-C22.2 No. 60950-00                                       CSA-C22.2 No. 60950-00
 Safety Agency Approval:
                                 (bi-national standard with UL 60950)                         (bi-national standard with UL 60950)
                                 CB test certification to IEC 950 EN 60950                    CB test certification to IEC 950 EN 60950

                                                                                              EN55022 1998 Class A
                                 EN55022 1998 Class A
                                                                                              EN55024 1998 Class A
 Certifications/Susceptibility   EN55024 1998 Class A
                                                                                              FCC Part 15B Class A
 Standards                       FCC Part 15B Class A
                                                                                              VCCI Class A
                                 VCCI Class A
                                                                                              NEBS Certified

                                 27.8” (70.6 cm) H x 17.4” (44.2 cm) W x 21.25” (54.0 cm) D   12.2” (30.9 cm) H x 17.4” (44.2 cm) W x 21” (53.3 cm) D
 Dimensions:
                                 16U industry standard rack-mount chassis                     7U industry standard rack-mount chassis




DATA SHEET / VIPRION                                                                                                                                                8

           DataCloud Technologies, LLC                                                                                                                 Page | I-8
 SPECIFICATIONS                                   VIPRION 4450 Blade                                                                 VIPRION 4340N/4300 Blade

                                                  5M L7 requests per second                                                         2M L7 requests per second (B4340N)
                                                  2.9M L4 connections per second                                                    2.5M L7 requests per second (B4300)
                                                  180M max L4 concurrent connections                                                1.1M L4 connections per second (B4340N)
                                                  140 Gbps L4/L7                                                                    1.4M L4 connections per second (B4300)
                                                  4.8 Gbps included compression                                                     14M L4 HTTP requests per second
                                                  80 Gbps max hardware compression                                                  36M max L4 concurrent connections (B4300)
 Intelligent Traffic Processing:                  Included RSA SSL TPS: 24,000 (2K keys)                                            72M max L4 concurrent connections (B4340N)
                                                  Max RSA SSL TPS: 160,000 (2K keys)                                                80 Gbps L4, 40 Gbps L7
                                                  Included ECDSA P-256 TPS: 24,000                                                  1.2 Gbps included compression
                                                  Max ECDSA P-256 TPS: 80,000                                                       20 Gbps max hardware compression
                                                  Bulk crypto (RSA): 80 Gbps                                                        Included SSL TPS: 12,000/blade
                                                                                                                                    Max SSL TPS: 30,000 (2K keys)
                                                                                                                                    Bulk crypto: 20 Gbps

                                                  Note: Compression and SSL resources are allocated evenly across the number of vCMP guests set up.


                                                  Support for over 100 different vectors
 Hardware DDoS Protection:                                                                                                          Hardware SYN cookies: 80M SYN cookies per second
                                                  Hardware SYN cookies: 115M SYN cookies per second

 Software Architecture:                           64-bit TMOS                                                                       64-bit TMOS

 Virtualization (Max Number of
                                                  48 in a 4480 chassis, 96 in a 4800 chassis (12 per blade)*                        24 in a 4480 chassis, 48 in a 4800 chassis (6 per blade)
 vCMP Guests):

                                                  2 Intel 12-core processors (48 hyperthreaded logical                              2 Intel hex 6-core processors (total 24 hyperthreaded
 Processors:
                                                  processor cores total)                                                            logical processor cores)

 Memory:                                          256 GB                                                                            96 GB (4340N), 48 GB (4300)

 Hard Drive Capacity:                             1.2 TB SSD                                                                        600 GB hard drive

                                                  One 10/100/1,000 Mbps Ethernet management port                                    One 10/100/1,000 Mbps Ethernet management port
                                                  Six 40 Gbps QSFP+ ports                                                           Eight 1 Gbps/10 Gbps SFP+ ports
                                                  Optional 40 Gbps QSFP+ SR4 (up to 100m) transceivers                              Two 10GBASE-SR 850nm transceivers included
                                                  Optional 40 Gbps QSFP+ LR4 (up to 10km) transceivers                              Optional 1 Gbps SFP fiber SX or LX or copper
                                                  Each QSFP+ port can convert to four 10 Gbps with QSFP+                            RJ45 tranceivers
 Network Interfaces:                              breakout or AOC cables                                                            Optional 10 Gbps SFP+ fiber SR or LR or copper direct
                                                  Two 100 Gbps QSFP28 ports                                                         attach transceivers
                                                  Optional 100 Gbps QSFP28 SR4 (up to 70m) transceiver                              Two 40 Gbps QSFP+ ports
                                                  Optional 100 Gbps QSFP28 LR4 (up to 10km) transceiver                             Optional 40 Gbps QSFP+ SR4 (up to 100m) transceivers
                                                                                                                                    Optional 40 Gbps QSFP+LR4 (up to 10km) transceivers
                                                                                                                                    Each QSFP+ port can convert to four 10 Gbps with
                                                                                                                                    QSFP+ breakout or AOC cables

 Power Consumption and
                                                  Please refer to Platform Guide: Viprion 4800 or Viprion 4400 for the latest specific power ratings.
 Heat Output:

 Weight:                                          19.2 lbs. (8.71 kg)                                                               18.5 lbs. (8.39 kg)

 Note: Only optics provided by F5 are supported
*Requires running TMOS v13+




DATA SHEET / VIPRION                                                                                                                                                                           9
           DataCloud Technologies, LLC                                                                                                                                        Page | I-9
 SPECIFICATIONS                  VIPRION 2400 Chassis                                           VIPRION 2200 Chassis

                                 6.89” (17.5 cm) H x 17.64” (44.8 cm) W x 21.18” (53.8 cm) D    3.4” (8.6 cm) H x 17.3” (44.0 cm) W x 24.5” (62.2 cm) D
 Dimensions:
                                 4U industry standard rack-mount chassis                        2U industry standard rack-mount chassis

                                 42.5 lbs. (19.3 kg)                                            31.0 lbs. (14.1 kg)
 Weight:
                                 (3 blank line cards, 0 power supplies, 0 blades, 1 fan tray)   (1 blank line card, 0 power supplies, 0 blades, 1 fan tray)

                                 AC power supply                                                AC power supply
                                 One to two 100-127 VAC (1200W)/200-240 VAC (1400W)             One to two 100-240 VAC (800W)
                                 auto ranging (80+ Gold Efficiency)                             50/60 Hz auto ranging
                                 17A per input line (max)                                       10A per input line (max)
 Power Supply:                   DC power supply (option)                                       DC power supply (option)
                                 One to two 1400W 44 to 65 VDC
                                 44A per input (max)                                            Note: Please refer to the Platform Guide: VIPRION 2200
                                                                                                on askf5.com for the latest specific power ratings.
                                 Note: Please refer to the Platform Guide: VIPRION 2400
                                 on askf5.com for the latest specific power ratings.


 Operating Temperature:          32° to 104° F (0° to 40° C)                                    32° to 104° F (0° to 40° C)

 Relative Humidity:              5 to 85% at 104° F (40° C)                                     5 to 85% at 104° F (40° C)

                                 EN 60950-1:2006, 2nd Edition                                   EN 60950-1:2006 + A11:2009 + A1:2010 + A12:2011
                                 Evaluated to all CB Countries                                  IEC 60950-1:2005, A1:2009
 Safety Agency Approval:         UL 60950-1, 2nd Edition, CSA C22.2 No. 60950-1-03              CSA 60950-1-07, Including Amendment 1:2011
                                                                                                ANSI/UL 60950-1-2011
                                                                                                Evaluated to all CB Countries

                                 FCC Part 15 Class A                                            FCC Part 15 Class A
                                 VCCI Class A                                                   VCCI Class A
                                 EN 300 386 V1.3.2 (2003-05)                                    ETSI EN 300 386 V1.5.1 (2010)
                                 EN 55022:2006 + C1:2006                                        EN 55022:2010 Class A
 Certifications/Susceptibility   EN 61000-3-2:2000                                              EN 61000-3-2:2006 A1:2009+A2:2009
 Standards                       EN 61000-3-3:1995 +A1:2000                                     EN 61000-3-3:2008
                                 EN 55022:2006 + C1:2006 Class A                                EN 55024:2010
                                 EN 61000-3-3:1995 +A1:2000+ A2:2005                            EN 55022:2010 Class A
                                 EN 55024:1998 +A1: 2001 +A2:2003                               EN 61000-3-2:2006 A1:2009+A2:2009
                                                                                                EN 61000-3-3:2008




DATA SHEET / VIPRION                                                                                                                                                10

           DataCloud Technologies, LLC                                                                                                                Page | I-10
    SPECIFICATIONS                                 VIPRION 2250 Blade                                                                   VIPRION 2150 Blade

                                                   2M L7 requests per second                                                           1M L7 requests per second
                                                   1M L4 connections per second                                                        400K L4 connections per second
                                                   14M L4 HTTP requests per second                                                     7M L4 HTTP requests per second
                                                   48M max L4 concurrent connections                                                   24M max L4 concurrent connections
                                                   80 Gbps L7/L4 throughput (C2400)                                                    40 Gbps L4, 18 Gbps L7
                                                   155* Gbps L4, 80 Gbps L7 throughput (C2200)                                         400 Mbps included compression
    Intelligent Traffic Processing:                1 Gbps included compression                                                         10 Gbps maximum hardware compression
                                                   40 Gbps maximum hardware compression                                                Included SSL TPS: 4,000/Blade
                                                   Included SSL TPS: 10,000 TPS (2K keys)                                              Maximum SSL TPS: 10,000 TPS (2K keys)
                                                   Maximum SSL TPS: 44,000 TPS (2K keys)                                               Bulk crypto: 9 Gbps
                                                   Bulk crypto: 36 Gbps
                                                                                                                                        Note: Compression and SSL resources are allocated
                                                   Note: Compression and SSL resources are allocated                                   evenly across the number of vCMP guests set up.
                                                   evenly across the number of vCMP guests set up.


    Hardware DDoS Protection:                      Hardware SYN cookies: 60M SYN cookies per second                                     Hardware SYN cookies: 40M SYN cookies per second

 Software Architecture:                            64-bit TMOS                                                                         64-bit TMOS

 Virtualization (Max Number of
                                                   80 (4 B2250 blades, 20 per blade)                                                   32 (4 B2150 blades, 8 per blade)
 vCMP Guests):

                                                   Single Intel 10-core Xeon processor (total 20 hyperthreaded                         Single Intel quad core Xeon processor (total 8 hyperthreaded
    Processors:
                                                   logical processor cores)                                                            logical processor cores)

    Memory:                                        64 GB                                                                               32 GB (B2150)

    Hard Drive Capacity:                           One 800 GB solid state drive                                                        400 GB solid state drive (B2150)

                                                   One 10/100/1,000 Mbps Ethernet management port                                      One 10/100/1,000 Mbps Ethernet management port
                                                   Four 40 Gigabit (or sixteen 10 Gigabit) fiber ports (QSFP+)                         Eight 1,000 Mbps/10 Gbps SFP+ ports
                                                   (QSFP+ 40GBASE-SR4 100m transceivers sold separately)                               (2 ea. 10GBASE-SR – 850nm transceivers included)
    Network Interfaces:
                                                   (QSFP+ optical breakout cable assemblies available to                               (Optional 1G SFP fiber SX or LX) or copper RJ45
                                                   convert to 10 Gigabit ports)                                                        transceivers, 10G SFP+ SR or LR, 10G copper direct attach)
                                                   Note: Only optics provided by F5 are supported.                                     Note: Only optics provided by F5 are supported.

                                                   Note: Please refer to the Platform Guide: VIPRION 2400 or                           Note: Please refer to the Platform Guide: VIPRION 2400 or
    Power Consumption and
                                                   Platform Guide: VIPRION 2200 on askf5.com for the latest                            Platform Guide: VIPRION 2200 on askf5.com for the latest
    Heat Output:
                                                   relevant blade power ratings.                                                       relevant blade power ratings.

    Weight:                                        10.0 pounds (4.5 kg)                                                                9.5 lbs. (4.3 kg)

*
    Requires TMOS v11.6 and selecting L4 Performance Optimized FPGA firmware configuration option (see BIG-LTM Manual on askf5.com for specific instructions).




DATA SHEET / VIPRION                                                                                                                                                                                      11

              DataCloud Technologies, LLC                                                                                                                                                   Page | I-11
                                               F5 GLOBAL SERVICES

                                               F5 Global Services offers world-class support, training, and consulting to help you get the
                                               most from your F5 investment. Whether it’s providing fast answers to questions, training
                                               internal teams, or handling entire implementations from design to deployment, F5 Global Services
                                               can help ensure your applications are always secure, fast, and reliable. For more information
                                               about F5 Global Services, contact consulting@f5.com or visit f5.com/support.



                                               MORE INFORMATION

                                               For more information about VIPRION, visit f5.com to find these resources. For the latest product
                                               specifications, see the applicable platform guide on askf5.com.


                                               Data sheets
                                               BIG-IP Local Traffic Manager
                                               BIG-IP Application Security Manager
                                               BIG-IP DNS
                                               BIG-IP Access Policy Manager
                                               BIG-IP Advanced Firewall Manager
                                               BIP-IP Policy Enforcement Manager
                                               BIG-IP Carrier-Grade NAT

                                               White papers
                                               Clustered Multiprocessing: Changing the Rules of the Performance Game
                                               Virtual Clustered Multiprocessing (vCMP)
                                               The Application Delivery Firewall Paradigm
                                               ScaleN: Elastic Infrastructure
                                               Multi-Tenancy Security with vCMP




   ©2019 F5 Networks, Inc. All rights reserved. F5, F5 Networks, and the F5 logo are trademarks of F5 Networks, Inc. in the U.S. and in certain other countries. Other F5 trademarks are identified at f5.com.
   Any other products, services, or company names referenced herein may be trademarks of their respective owners with no endorsement or affiliation, expressed or implied, claimed by F5.
   DC0819 | DS-HW-374607245




DataCloud Technologies, LLC                                                                                                                                                     Page | I-12
